DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Amendment

This action is in response to the Amendment filed on 12/17/2020.
Claims 1, 5, 6, 9-11, 13-15, 18-20, 22-24, 26, 27, 29-36 are pending.
Response to Arguments
Applicant's arguments filed 12/17/2020 have been fully considered but they are not persuasive. 
Objection To Claim 20
In view of the amendment to claim 20, the objection has been withdrawn.
Rejections Under 35 U.S.C. § 112
The examiner has reviewed the applicant’s arguments. The claim as recited requires that the therapeutic tones are selected BASED on one or more tinnitus frequencies of the patient. So this recitation requires that the tinnitus frequencies of the patient are determined at some point of time. However the claim as recited does not claim any such step and therefore it raises question as discussed in the previous office action. The examiner suggests that the claim be amended to state selecting therapeutic tones that do not include the tinnitus frequencies of a patient. Therefore the rejection is maintained. 
Rejections Under 35 U.S.C. § 103

The examiner has reviewed the arguments as provided in the response received on 5/11/2020 and respectfully disagrees for the following reasons. The rejection as applied previously and in the action below is a 103 rejection. 
While Firlik teaches treating neurological dysfunction (including auditory disorders such a tinnitus e.g. [0023]) as a “general plan” (as argued by the applicant), they teach treating such neurological disorders using sound as an adjunctive rehabilitative therapy (ART) (e.g. [0038,[0046],[0055], [0131], [0132] i.e. [0132] “instruct the patient to play certain musical notes or chords or sequences). The claims states treating tinnitus including selecting therapeutic tones based on one or more tinnitus frequencies and exposing the patient to an external sound event including therapeutic tones. 1.  The claims as recited require the patient to be exposed to “therapeutic sounds” and do not state what the therapeutic sounds are. 2. While claim 9 recites that the therapeutic sounds are “based on tinnitus frequencies of a patient”, the claim does not state what the tinnitus frequencies are or how they are obtained.  This recitation raises questions such as does “exposing the patient to therapeutic sounds based on tinnitus frequencies” mean sounds that played by the patient such as notes or chords or sequences that the patient is required to play on an instrument or a plurality of tones in 
Firlik teaches that the neural stimulation to treat neurological disorders such as auditory disorders and includes tinnitus as an example of auditory disorders and they teach the neural stimulation includes vagus nerve stimulation. They do not specifically teach that the auditory disorder is specifically tinnitus that is treated by specifically by applying vagus nerve stimulation. That claimed limitation is taught by Barrett. One or ordinary skill in the art would look to Barrett because Barrett is in  the same field of endeavor and teaches  applying neural stimulation, specifically vagus nerve stimulation, for a specific auditory disorder such as tinnitus.
The claims as recited require treating tinnitus by 1. Selecting therapeutic tones based on tinnitus frequencies and 2. Applying electrical stimulation to the vagus nerve of the patient during a period of plasticity which is transitory (Note the claims does not recite when the period of plasticity occurs, it only states that a transitory period of plasticity occurs as a result of the application of the electrical stimulation of the vagus nerve).
Applicant argues that Barrett discloses a singular therapy in the form of VNS which is NOT combined with a therapy. The singular therapy of Barrett is intended for alleviating symptoms of the auditory disorder in the patient. Barrett's asserted relief of symptoms is temporary rather than being lasting or essentially permanent they argue that the temporary nature of the relief which Barrett assertedly provides is reflected in Barrett's use of a sensor and signal analysis circuit.  The examiner respectfully 
Barrett teaches applying a vagus nerve stimulation that is in the range of  having  an output current 0.1-6.0 mA, Pulse width 10-1500 microsec, Frequency 0.5-250 Hz, On-time 1 sec and greater,  Off-time 0 sec, and greater Frequency Sweep 10-100 Hz Random Frequency 10-100 Hz (e.g. Table 1, [0048]-[0050]). Upon review of the applicants originally filed specifications, the current application discloses stimulation parameters of 0.8mA at 30Hz (e.g. [0073], [0108]). Therefore since Barrett teaches the stimulation ranges disclosed in the current application, Barrett’s teachings result in a transitory period of plasticity in the cortex as claimed.   
The claims do not recite when the “period of plasticity” and since Firlik in view of Barrett teaches the steps of exposing the patient to therapeutic sounds by having the patient play notes or chords or sequences before, during and/or after the vagus nerve stimulation having parameters as disclosed in the current application, they teach inducing plasticity in the cortex and applying the sounds in during the period of plasticity as claimed. 
Therefore the rejections are maintained.
Double Patenting
The double patenting rejections have been held in abeyance until the claims are indicated as allowable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20, 22-24, 26,27,35,36,29,30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 18 recites “selecting a plurality of therapeutic tones based on one or more tinnitus frequencies”. Further dependent claims 19 and 20 recite that the selected tones are at least half-octave above or below the patient’s one or more tinnitus frequencies and that the selected tones are at least a half-octave above the patient’s one or more tinnitus frequencies.
Further dependent claims 29 and 30 recite that the selected tones are at least half-octave above or below the patient’s one or more tinnitus frequencies and that the selected tones are at least a half-octave above the patient’s one or more tinnitus frequencies. The recitation of the patient’s tinnitus frequency in claims 18, 19, 20, 29 and 30 is unclear because in order to provide tones at half-octave above and/or below a patient’s tinnitus frequency it is necessary to know the patient’s tinnitus frequency.   Therefore it raises questions such as what is “one or more tinnitus frequencies of the patient”? Is it a standard range obtained from a number of tinnitus patients or is it specific for every patient?  

Claim Rejections - 35 USC § 103





The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 5, 6, 9, 13-15, 18, 23-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Firlik et al (U.S. Patent Application Publication Number: 2007/0179534 A1 hereinafter “Firlik”- PREVIOUSLY CITED) in view of Barrett et al (U.S. Patent Application Publication Number: 2007/0027504 A1 hereinafter “Barrett”- PREVIOUSLY CITED).
Regarding claim 1, Firlik teaches a method, comprising: treating tinnitus  ( e.g. [0023], Firlik teaches a patient interactive neural therapy (PINT) system and a method that is used to ameliorate or treat  neurological function such as auditory disorders such as tinnitus) including: applying electrical stimulation to a vagus nerve of a patient
(e.g. [0029]-[0031],[0033], Firlik teaches that they provide neural stimulation such as vagus nerve stimulation and that the vagus nerve stimulation is an electrical stimulation pulse train provided by an implantable vagus nerve stimulation device that is incorporated by reference from US Patent number 5299569 e.g. [0031],[0033]), respective trains of the plurality of trains being in temporal proximity (i.e. during  e.g.[0037],[0049]), Firlik teaches that the  stimulation is provided before, during and/ or after an adjunctive rehabilitation  therapy) and during a period exposing the patient to a Note: Firlik teaches a patient is instructed to perform notes or chords or sequences on a musical instrument  and therefore the patient is exposed to a sensory event that includes therapeutic sounds).
Firlik does not specifically teach that they use vagus nerve stimulation to specifically treat tinnitus and they also do not teach that the vagus nerve stimulation induces transitory period of plasticity wherein the cortex specific to a sensory event with learn if the sensory event is present during the period of plasticity. 
Barrett teaches that it is well known to provide electrical vagus nerve stimulation to treat tinnitus (e.g. Abstract, [0021], [0023], Table 1). Barrett teaches the same stimulation parameters as the current application and thus the electrical stimulation induces a transitory period of plasticity during which learning can occur in the cortex specific to a sensory event if the sensory event is present. 
Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the teachings of Firlik with the teachings and stimulation parameters as taught by Barrett in order to provide the predictable results of providing a more targeted approach to induce plasticity in the auditory portion of the brain and thus induce a transitory period of plasticity and thereby reduce the symptoms of tinnitus. Note: since Firlik teaches stimulation before, during and / or after the adjunctive rehabilitation thereby when modified with the teachings of Barrett, the period of plasticity results due to the stimulation parameters being applied to the vagus nerve. Note: The claims and specifications of the current application do not recite any 
Regarding claims 9 and 18, Firlik teaches a method, comprising: treating tinnitus  (e.g. [0023], Firlik teaches a patient interactive neural therapy (PINT) system and a method that is used to treat  neurological function such as auditory disorders such as tinnitus)  including : selecting therapeutic tones (e.g. [0038],[0046],[0055], [0131], [0132] i.e. [0132] “instruct the patient to play certain musical notes or chords or sequences, Note: Firlik teaches a patient is instructed to perform notes or chords or sequences on a musical instrument  and therefore the patient is exposed to a sensory event that includes therapeutic sounds); applying electrical stimulation to a vagus nerve  of a patient (e.g. [0030],[0031],[0033]  Firlik teaches that the vagus nerve stimulation is an electrical stimulation pulse train provided by an implantable vagus nerve stimulation device that is incorporated by reference from US Patent number 5299569 e.g. [0031],[0033] Note: Firlik teaches a patient interactive neural therapy system that is used to treat or ameliorate neurological dysfunction such as tinnitus (e.g. [0023]) by providing neural stimulation therapy to a neural target such as the vagus nerve using a vagus nerve stimulator (e.g. [0030],[0031],[0033]) and provide a repeated (e.g. [0029], Firlik teaches that the therapy is provided for multiple sessions) adjunctive rehabilitative therapy such as musical training (e.g. [0038]) which is considered as providing of a plurality of therapeutic tones wherein the neural stimulation (i.e. vagus nerve stimulation) is provided before during and/or after (e.g. [0037]) the adjunctive therapy).
Firlik does not specifically teach that they use vagus nerve stimulation to specifically treat tinnitus and also does not specifically teach that the electrical 
Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the teachings of Firlik with the teachings and stimulation parameters as taught by Barrett in order to provide the predictable results of providing a more targeted approach to induce plasticity in the auditory portion of the brain and thus induce a transitory period of plasticity and thereby reduce the symptoms of tinnitus. Note: since Firlik teaches stimulation before, during and / or after the adjunctive rehabilitation thereby when modified with the teachings of Barrett, the period of plasticity results due to the stimulation parameters being applied to the vagus nerve. Note: The claims and specifications of the current application do not recite any additional steps or elements that preclude the teachings of Firlik in view of Barrett that result in the period of plasticity. 
 Regarding claims 5,6,13-15, 23 and 24, Firlik in view of Barrett teaches the invention as claimed and further Firlik teaches that  applying electrical stimulation includes applying pulse trains of electrical stimulation and the therapeutic sounds exposed to the patient begin before, during or after the pulse trains.(e.g. [0038] Firlik teaches that the neural stimulation is provided before, during and/or after one or more adjunctive rehabilitative (i.e. musical training) therapy sessions and therefore they teach that the pulse trains occur during the  respective sounds of the plurality of therapeutic sound or that the  respective sound of the plurality of sounds begin before or after the respective trains of the plurality of trains.
Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Firlik et al (U.S. Patent Application Publication Number: 2007/0179534 A1 hereinafter “Firlik”- PREVIOUSLY CITED) in view of Barrett et al (U.S. Patent Application Publication Number: 2007/0027504 A1 hereinafter “Barrett”- PREVIOUSLY CITED) and further in view of Westerman (U.S. Patent Number: US 5325872, hereinafter "Westerman" - PREVIOUSLY CITED).
Regarding claim 22, Firlik in view of Barrett teaches the invention as claimed, however they do not teach that the selected therapeutic tones having duration of about 500 milliseconds (i.e. 0.5 seconds). Westerman teaches that it is well known to apply pure tones  with a duration of 0.1-1000 seconds ( which includes about 500 milliseconds or 0.5seconds) as auditory input signals to provide therapy for tinnitus (e.g. Abstract). Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the teachings of Firlik in view of Barrett with tone duration as taught by Westerman in order to provide the predictable results of providing an effective treatment to treat mono-frequency tinnitus. 
Claim 10 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Firlik et al (U.S. Patent Application Publication Number: 2007/0179534 A1 hereinafter “Firlik”- PREVIOUSLY CITED) in view of Barrett et al (U.S. Patent Application Publication Number: 2007/0027504 A1 hereinafter “Barrett”- PREVIOUSLY CITED) and further in view of Theide et al (U.S. Patent Number: US 6816599 B2, hereinafter “Theide” - PREVIOUSLY CITED). 
Regarding claims 10 and 11, Firlik in view of Barrett teaches the invention as claimed and further teaches that they provide musical training (Note: Music is sequence of tones). They do not teach that the playing of the plurality of therapeutic tones is temporally random and randomly selecting the frequencies of the played therapeutic tones. Theide teaches that music is a sequence of sounds such as tones etc. (e.g. Col.1, lines 17-20). Theide further teaches a device and a method wherein the device generates a sequence of tones that are random in time and frequency to create music that is relaxing and comfortable to listen to and which provided to relieve tinnitus (e.g. Abstract, Fig. 5). Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the teachings of Firlik in view of Barrett with the teachings of Theide in order to provide the predictable results of providing a relaxing and comfortable sound signal to the patient. 
Claims 26-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Firlik et al (U.S. Patent Application Publication Number: 2007/0179534 A1 hereinafter “Firlik”- PREVIOUSLY CITED) in view of Barrett et al (U.S. Patent Application Publication Number: 2007/0027504 A1 hereinafter “Barrett”- PREVIOUSLY CITED) and Lugli et al (International Publication Number: WO 2008/087157 A2, hereinafter "Lugli"- PREVIOUSLY CITED). 
Regarding claims 26-28, Firlik in view of Barrett teaches the invention as claimed except for automatically selecting one or more frequencies of the therapeutic sounds .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1, 5, 6, 9-11, 13-15, 18-20, 22-24, 26-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-99 of U.S. Patent No. 8,934,967. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are directed to a method of treating tinnitus by applying electrical stimulation to the vagus nerve to induce a transitory period of plasticity in a cortex of the patient during which learning can occur if a sensory event is present and exposing the  patient to a sensory event including U.S. Patent Number 8,934,967 which are all also directed to methods of treating tinnitus by selecting therapeutic sounds and providing them to a patient and repeatedly pairing them with a vagus nerve stimulation pulse train to reduce the patient's tinnitus symptoms.
Claims 1, 5, 6, 9-11, 13-15, 18-20, 22-24 and 26-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 8,666,501. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are directed to a method of treating tinnitus by applying electrical stimulation to the vagus nerve to induce a transitory period of plasticity in a cortex of the patient during which learning can occur if a sensory event is present and exposing the  patient to a sensory event including therapeutic sounds which informs the patient’s cortex to learn and reduces the patient’s perception of tinnitus which includes the same steps as claims of U.S. Patent No. 8666501 which also recite a method of treating tinnitus by selecting a plurality of therapeutic tones which are paired with vagus nerve stimulation pulse trains to reduce a patient’s perception of tinnitus.
Claims 1, 5, 6, 9-11, 13-15, 18-20, 22-24 and 26-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent Number 9265661. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are directed to a method of treating tinnitus by applying electrical stimulation to the vagus nerve to induce a transitory period of plasticity in a cortex of the patient during which learning can occur if U.S. Patent Number 9265661 which are directed to a method of treating tinnitus by determining the patient's tinnitus frequency, programming a clinical controller with information based on the determined tinnitus frequency and selecting a plurality of therapeutic tones, where the therapeutic tones are selected to be at least a half-octave above or below the determined patient's tinnitus frequency and repetitively playing each of the selected plurality of therapeutic tones and pairing a vagus nerve stimulation pulse train with each playing, thereby reducing the patient's perception of tinnitus.
Claims 1, 5, 6, 9-11, 13-15, 18-20, 22-24 and 26-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent Number 9204998. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are directed to amethod of treating tinnitus by applying electrical stimulation to the vagus nerve to induce a transitory period of plasticity in a cortex of the patient during which learning can occur if a sensory event is present and exposing the  patient to a sensory event including therapeutic sounds which informs the patient’s cortex to learn and reduces the patient’s perception of tinnitus which includes the same steps as claims of U.S. Patent Number 9204998 which are directed to a method of treating  tinnitus  by determining the patient's tinnitus frequency, selecting a plurality of therapeutic tones which are at least a half-octave above or below of the patient's tinnitus frequency and setting an appropriate volume for each of the plurality of selected therapeutic tones and repetitively playing 
Claims 1, 5, 6, 9-11, 13-15, 18-20, 22-24 and 26-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent Number: US 9265663. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are directed to a method of treating tinnitus by applying electrical stimulation to the vagus nerve to induce a transitory period of plasticity in a cortex of the patient during which learning can occur if a sensory event is present and exposing the  patient to a sensory event including therapeutic sounds which informs the patient’s cortex to learn and reduces the patient’s perception of tinnitus which includes the same steps as claims of U.S. Patent Number: US 9265663 which are directed to methods of treating tinnitus by determining the patient's tinnitus frequency; programming a clinical controller with the determined tinnitus frequency; selecting a plurality of therapeutic tones; setting an appropriate volume for each of the plurality of therapeutic tones; repetitively playing each of the plurality of therapeutic tones; and providing a vagus nerve stimulation pulse train with each playing of a therapeutic tone, thereby reducing the patient's perception of tinnitus, wherein the respective therapeutic tones of the plurality of therapeutic tones are outside the range of the patient's tinnitus frequency.
Claims 1, 5, 6, 9-11, 13-15, 18-20, 22-24 and 26-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent Number: US 9265662. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are directed to a method U.S. Patent Number: US 9265662 which are directed to methods of treating tinnitus by determining the patient's tinnitus frequency and programming a clinical controller with the determined frequency; selecting a plurality of therapeutic tones which are at least a half-octave above or below the patient's tinnitus frequency and repetitively playing each of the plurality of therapeutic tones; and combining an electrical vagus nerve stimulation pulse train with each playing of a therapeutic tone, thereby reducing the patient's perception of tinnitus.
Claims 1, 5, 6, 9-11, 13-15, 18-20, 22-24 and 26-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent Number: US 9339654. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are directed to a method of treating tinnitus by applying electrical stimulation to the vagus nerve to induce a transitory period of plasticity in a cortex of the patient during which learning can occur if a sensory event is present and exposing the  patient to a sensory event including therapeutic sounds which informs the patient’s cortex to learn and reduces the patient’s perception of tinnitus which includes the same steps as claims of U.S. Patent Number: US 9339654 which are directed to a method of treating tinnitus by providing an electrical stimulation to a vagus nerve of a patient; and providing a sound to the patient in 
While no prior art rejections have been provided for claims 19, 20, 29-36, they are not objected to as being allowable in view of the rejections under 35 U.S.C. 112 and double patenting  rejections discussed above.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043.  The examiner can normally be reached on Monday- Friday 8 am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792